DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 11/23/20.  Claims 1, 15, and 18 have been amended. Claims 1-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance in regard to claim 1: Reference, Overes is cited because it is pertinent to Applicant’s disclosure .  However, Applicant arguments field on 1/19/2021 see specifically pages 9-10 are considered persuasive. Thus without the benefit of applicant’s teachings, there is no motivation to a person of ordinary skill in the art before the effective the date of the invention to modify the various features of the prior art in a manner so as to create the claimed invention.
 Accordingly, none of the cited prior art of record, discloses, teach or fairly suggest at least  specifically a light-emitting indicator, comprising:  the central area 
The following is an examiner’s statement of reasons for allowance in regard to claim 15: Overes is cited because it is pertinent to Applicant’s disclosure.  However,  Applicant arguments field on 1/19/2021 see specifically pages 9-10 are considered persuasive. Thus without the benefit of applicant’s teachings, there is no motivation to a person of ordinary skill in the art before the effective the date of the invention to modify the various features of the prior art in a manner so as to create the claimed invention.
 
The following is an examiner’s statement of reasons for allowance in regard to claim 18: Overes is cited because it is pertinent to Applicant’s disclosure .  However, Applicant arguments field on 1/19/2021 see specifically pages 9-10 are considered persuasive. Thus without the benefit of applicant’s teachings, there is no motivation to a person of ordinary skill in the art before the effective the date of the invention to modify the various features of the prior art in a manner so as to create the claimed invention.
 A light-emitting indicator, comprising:  he central area includes a media reader; a plurality of light emitting diodes formed integrally with the housing, positioned along edges of a square that surrounds the central area, and configured to emit light to propagate inside the housing toward the central area; a light guide formed integrally with the housing, positioned in a peripheral area shaped to include an area between two concentric squares that surround the central area, and configured to direct the emitted light out of the plane and thereby prevent the emitted light from entering the central area, the light guide including a bulk material with a first refractive index, wherein in a cross-section of the light guide taken orthogonal to the plane of the central area, the light guide includes a rounded corner shaped to reflect the light out of the plane, the rounded corner having a convex side that faces the central area and a concave side that faces away from the central area, and wherein the light guide includes a diffusing element configured to redistribute the emitted light within the light guide, wherein the diffusing element includes a plurality of particles, the plurality of particles having a second refractive index different from the first refractive index of the bulk material, wherein the plurality of particles are located so as to scatter the emitted light directed by the light guide, wherein at least one particle of the plurality of particles attenuates the emitted light as it is directed by the light guide, and wherein the attenuation is accomplished by theAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 6 Application Number: 15/719,188Dkt: 17-394 Filing Date: September 28, 2017 at least one particle of the plurality of particles being formed from at least one of: an opaque material or an absorbing material to reduce a brightness level of the light-emitting indicator; and control circuitry positioned along the edges of the 
These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887